UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
        - v –                          19 CR 134-01 (LAP)
Jose Sebastian Pena Villanueva,               ORDER



LORETTA A. PRESKA, Senior United States District Judge:



     The sentencing scheduled for March 16, 2020 is adjourned to

April 1, 2020 at 11:30 a.m.




                         ________________________________
                         LORETTA A. PRESKA
                         Senior United States District Judge

Dated: March 15, 2020
New York, New York
